Townsend, J.
It is contended by the plaintiff in error, under the general grounds of his motion for new trial, that the State failed to prove the allegation of the indictment that the saws were taken from “the storage house of Jesse Brock.” Brock’s testimony was that the saws were kept locked in his tool shed just south of his house, in the county of venue. There was no evidence that the tool shed was owned or used by another, as in Evans v. State, 60 Ga. App. 597 (4 S. E. 2d 502), cited by the plaintiff in error. The testimony was sufficient to show that the lawful possession of both the property and the tool house were in the person named as owner.
The plaintiff in error further contends under the general grounds of his motion for new trial that the conviction is unauthorized for the reason that the defendant’s possession of the recently stolen property is equally consistent with his innocence as with his guilt. The defendant’s contention on the trial of the case was that he went with another person at his request to help him sell saws which he believed belonged to- such other person. *597There is uncontradicted testimony that he did leave with another person who had saws in a truck. His motive in leaving, and in attempting to sell the saws, might however be consistent with either innocence or guilt. The jury was fully authorized to infer from the testimony of the State’s witnesses that it was consistent with guilt rather than innocence; that he attempted to sell the property as his own and not that of another; that to justify the sale he told a story of going north to saw pulpwood and having his truck break down; that he had not been in Tennessee selling pulpwood and did not own a truck; and that he further stated on one occasion that he was willing to plead guilty to the offense. These contradictions, in addition to the defendant’s possession of the recently stolen property, authorized the inference of his guilt. Godbee v. State, 58 Ga. App. 412 (198 S. E. 800).
Accordingly, the trial court did not err in denying the motion for new trial.

Judgment affirmed.


Gardner, P. J., and Carlisle, J., concur.